 1                                                                    Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 8
     PUGET SOUND ELECTRICAL WORKERS
 9   HEALTHCARE TRUST; PUGET SOUND                      Case No. 2:19-mc-00033 RSL
     ELECTRICAL WORKERS PENSION TRUST;
10   PUGET SOUND ELECTRICAL JOINT                       ORDER VACATING WRIT OF
     APPRENTICESHIP AND TRAINING TRUST;                 GARNISHMENT
11   NATIONAL ELECTRICAL BENEFIT FUND;
     and LABOR MANAGEMENT
     COOPERATION TRUST,
12
                              Plaintiffs,
13           v.
14   SHAMP ELECTRICAL CONTRACTING,
     INC.,
15
                              Defendant,
16
     FIRST FEDERAL SAVINGS AND LOAN
17   ASSOCIATION,

18                            Garnishee.

19           This matter is before the Court on the motion of the Plaintiff Puget Sound Electrical

20   Workers Trust Funds (the “Trust Funds”) to return garnished funds to Defendant Shamp

21   Electrical Contracting, Inc. (“Shamp”) via the garnishee, First Federal Savings and Loan

22   Association.

23
     ORDER VACATING WRIT OF GARNISHMENT– 1                                     McKENZIE ROTHWELL
                                                                            BARLOW & COUGHRAN, P.S.
     2:19-mc-00033 RSL                                                   1325 FOURTH AVENUE, SUITE 910
                                                                                SEATTLE, WA 98101
                                                                                  (206) 224-9900
      6900 013 ud171602
 1           The Court has considered the motion, as well as the pleadings, files, and court

 2   records in this matter. Being otherwise advised, the Court ORDERS:

 3                        1.   The Trust Funds’ motion is GRANTED;

 4                        2.   The writ of garnishment (Dkt. #3) is canceled;

 5                        3.   Garnishee First Federal Savings and Loan Association is directed to
                               promptly return the $171.14 held pursuant to the writ of garnishment
 6                             to Defendant Shamp Electrical Contracting, Inc.; and

 7                        4.   The Clerk of Court shall close the case.

 8
             Dated this 18th day of April, 2019.
 9

10

11
                                                     A
                                                     Honorable Robert S. Lasnik
                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23
     ORDER VACATING WRIT OF GARNISHMENT– 2                                        McKENZIE ROTHWELL
                                                                               BARLOW & COUGHRAN, P.S.
     2:19-mc-00033 RSL                                                      1325 FOURTH AVENUE, SUITE 910
                                                                                   SEATTLE, WA 98101
                                                                                     (206) 224-9900
      6900 013 ud171602
